Citation Nr: 1146029	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-32 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death, to include whether service connection can be granted.


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from June 1972 to August 1996.  He died in October 2004.  The appellant is his surviving spouse. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  A claim of service connection for the cause of the Veteran's death was denied in a December 2004 rating decision.  Evidence presented since the December 2004 decision relates to an unestablished fact necessary to substantiate the claim of service connection.

2.  Cholangiocarcinoma did not onset in service and was not related to service, to a service-connected disability or in-service exposure to environmental toxins or liver flukes.   


CONCLUSIONS OF LAW

1.  The December 2004 decision by the RO that denied a claim of service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011). 

2.  New and material evidence sufficient to reopen the claim of service connection for the cause of the Veteran's death has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the Veteran's death was previously denied in a December 2004 rating decision.  That decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection was previously denied because the probative evidence did not suggest that the cause of the Veteran's death, cholangiocarcinoma, was incurred in or caused by service, to include service in the Persian Gulf.  Evidence considered at the time of this decision included service medical evidence, post-service treatment records for cholangiocarcinoma, the death certificate, and statements from the appellant.  

Evidence received in conjunction with the application to reopen includes a statement from an oncologist who noted that the Veteran served in the Middle East and reported that the medical literature indicated that a parasite known as the liver fluke, found in Africa and Asia, was thought to cause bile duct cancers.  See December 2008 Koya statement.  This statement is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, the existence of a relationship between the cause of the Veteran's death and service; and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  

Having decided that the claim is reopened, the next question is whether the Board can conduct a de novo review without prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has provided the appellant notice as to the requirements for service connection; the July 2009 statement of the case reopened the claim and considered it on the merits; and the appellant's arguments throughout the instant appeal have been on the merits.  It is concluded, therefore, that there is no prejudice to the appellant in conducting a de novo review.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred or aggravated in service either caused or contributed to cause death.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The appellant does not argue that the disease from which the Veteran died had its onset in service or that his service-connected disability (residuals of a fracture, right middle finger) caused or contributed to his death.  Rather, she contends that the Veteran's cholangiocarcinoma is the result of his service in the Persian Gulf, to include as a result of exposure to oil fires, hazardous chemicals, or liver flukes during his tour in the Persian Gulf.  In support of this contention, she has submitted Internet articles which report that although the cause of most bile duct cancers is unknown, risk factors include infection with a liver fluke parasite in Africa and Asia.  A private oncologist has also submitted a statement in which he noted that the Veteran served in the Middle East and that the medical literature indicated that a parasite known as the liver fluke, found in Africa and Asia, was thought to cause bile duct cancers.  See December 2008 Koya statement.  The appellant also submitted statements from men who served in the Persian Gulf with the Veteran, reporting their recollections of the hazards they were exposed to and their beliefs that the Veteran's cancer was due to his service in the Persian Gulf.  

In June 2009, VA obtained an opinion from a VA medical professional.  The author of the opinion noted that he had reviewed the claims file.  The author also noted that the Veteran served in Southwest Asia from January 1991 through June 1992 and then returned to Southwest Asia as a civilian from 2003 to 2004.  The author stated that there was no known etiology for cholangiocarcinoma, therefore it was less likely than not that it was related to service, to include the claimed liver fluke exposure.  

In May 2011, VA obtained an opinion from a Veterans Health Administration (VHA) specialist.  The specialist noted that the Veteran had wartime service in Iraq and Kuwait in 1991 and 1992; that the Veteran was diagnosed with cholangiocarcinoma in 2004; that cholangiocarcinoma has been caused by chronic infection of the bile ducts with one of three specific liver flukes: Opisthorchis viverrini, Opisthorchis fellineus, and Clonorchis sinensis; and that infection with the specific liver flukes occurs by eating raw or undercooked fresh-water fish from the parts of the world that have the parasites.  The specialist explained that in parts of the world that do not have the specific flukes, most cases of cholangiocarcinoma are of unknown etiology.  The specialist reported that review of textbooks, journal articles, Center of Disease Control (CDC) and World Health Organization websites, and telephone contact with the CDC indicated that Iraq, Kuwait, and Saudi Arabia may be part of the territory for Fascioloa flukes but are not part of the geographic territory of any of the liver flukes associated with cholangiocarcinoma.  The author emphasized that infection with Fasciola flukes has not been associated with cholangiocarcinoma.  The specialist indicated that the closest area involving Opisthorchis viverrini was in Southeast Asia, the closest area involving  Opisthorchis fellineus was in Russia and Europe, and the closest area involving Clonorchis sinensis was in China, and the specialist found it was "quite unlikely" for the Veteran to have consumed raw or undercooked fish from one of those areas during deployment.  In sum, the specialist determined that it was not possible to assign a specific etiology for the Veteran's cholangiocarcinoma, but he believed the probability that the cholangiocarcinoma was due to liver fluke infection as clearly less than 50 percent.  

After review of the evidence, the Board finds service connection is not warranted for the cause of the Veteran's death.  Initially, the Board finds service connection is not warranted based on exposure to liver flukes.  The Board acknowledges that the evidence indicates that cholangiocarcinoma has been linked to liver flukes present in Asia.  See, e.g., Koya statement; Internet articles.  The evidence, namely the highly probative VHA opinion, indicates that these liver flukes are not present in Southwest Asia where the Veteran served, however, and there is no competent evidence that the Veteran was exposed to one of the three liver fluke types that are risk factors for cholangiocarcinoma.  Thus, the Board finds service connection is not warranted based on liver fluke exposure.  

Service connection is also not warranted based on exposure to any environmental toxins while stationed in the Persian Gulf.  The Board acknowledges that the record includes lay statements attesting to the environmental toxins present in the Persian Gulf during the Veteran's tour.  Environmental toxins are not a known risk factor for cholangiocarcinoma, however, which means it would be require complete speculation to attribute the Veteran's cholangiocarcinoma to such exposure.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  Thus, service connection is not warranted on this basis.   

The Board has considered whether service connection is otherwise warranted based on the Veteran's service.  The Boards finds that service connection is not warranted, however, because the evidence does not suggest that cholangiocarcinoma onset in service or is causally related to service.  The service treatment and examination records do not report any diagnoses, findings, or histories suggestive of cholangiocarcinoma, and post-service records indicate that the earliest medical evidence of record of cholangiocarcinoma occurred more than eight years after separation.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint can be considered as evidence against the claim).  Additionally, although competent to do so, the record contains no history of any symptoms suggestive of cholangiocarcinoma during and since the Veteran's service.  Furthermore, the evidence of record does not contain any competent evidence linking the Veteran's cholangiocarcinoma to service (with the exception of the evidence discussed, and rejected, above).  

The Board is sympathetic to the appellant's assertions, but based on  the lack of  evidence an in-service occurrence, the length of time between separation and the initial reported history and diagnosis, and the lack of a known cause of cholangiocarcinoma, and the lack of competent evidence of exposure to a risk factor for cholangiocarcinoma, service connection must be denied. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the application to reopen, the decision below resolves the issue of whether new and material evidence has been submitted in the Veteran's favor.  Thus, the duty to notify and assist has been met to the extent necessary to reopen the claim such that any deficiency in this regard is harmless error.  Bernard v. Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Notice was sent in July 2008 and May 2009, and the claim was readjudicated in a July 2009 statement of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained a VHA specialist's medical opinion as to the existence of a link between exposure to liver flukes and the cause of the Veteran's death, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The application to reopen the claim of service connection for the cause of the Veteran's death is granted.

Service connection for the cause of the Veteran's death is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


